Exhibit 10.39

 

 

CONFIDENTIAL MATERIALS HAVE BEEN OMITTED FROM THIS EXHIBIT PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.

 

CUSTOM SALES AGREEMENT   [LOGO OF IBM] BASE AGREEMENT    

--------------------------------------------------------------------------------

International Business Machines Corporation

 

281 Winter St.

Waltham, MA 02451

Signature Version

  Agreement No. 000569

 

Customer:   Microtune, Inc.    

2210 10th Street

Plano, Texas 75074

 

This Custom Sales Agreement, which consists of this Base Agreement and Statement
of Work Attachments, shall be referred to as the “Agreement”. The term of this
Agreement commences on June 13, 2000 and expires on December 31, 2004.

 

By signing below, the parties each agree to be bound by the terms and conditions
of this Agreement including the initial Statement of Work, Attachment No. 1, and
no additional signature on the initial Statement of Work is required. Subsequent
Statement of Work Attachments under this Agreement must be signed by the parties
to become effective.

 

Upon signature by both parties, it is agreed this Agreement constitutes the
complete and exclusive agreement between them superseding all contemporaneous or
prior agreements, written or oral, relating to the subject matter
notwithstanding anything contained in any document issued by either party. This
Agreement may not be amended or modified except by a written amendment signed by
duly authorized signatories of both parties.

 

The parties expressly acknowledge that they have received and are in possession
of a copy of any referenced item which is not physically attached to the
Agreement and any such item will be treated as if attached.

 

Accepted and Agreed To:

 

Microtune, Inc.       International Business Machines Corporation By:   /s/
Albert H. Taddiken       By:   /s/ John Beiswenger Name:   Albert H. Taddiken  
    Name:   John Beiswenger     (print or type name)       Title:   Exec. Mgr.
MD WW Contracts & Title:   CTO           Business Practices, IBM TG     (print
or type title)             Date: 3/28/02       Date:   April 3, 2002

 

 

 

[***] CONFIDENTIAL TREATMENT REQUESTED BY MICROTUNE, INC.



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIALS HAVE BEEN OMITTED FROM THIS EXHIBIT PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.

 

Signature Version   Page 2 of 8

 

1.0 DEFINITIONS

 

Capitalized terms in this Agreement have the following meanings. An Attachment
may define additional terms; however, those terms apply only to that Attachment.

 

1.1 “Item” shall mean any part, specification, design, document, report, data or
the like which Customer delivers to IBM under this Agreement.

 

1.2 “Product” shall mean production units to be sold or purchased under this
Agreement. Products shall not include Prototypes.

 

1.3 “Prototype” shall mean a preliminary version of a Product which may or may
not be functional, is intended for internal use and testing and not for resale,
and is not suitable for production in commercial quantities.

 

1.4 “Purchase Order Lead Time” shall mean the required minimum amount of time
between IBM’s receipt of the purchase order issued by Customer and the requested
shipment date that is necessary to accommodate manufacturing cycle time.

 

1.5 “Related Company” of a party hereunder shall mean a corporation, company or
other entity which controls or is controlled by such party or by another Related
Company of such party, where control means ownership or control, direct or
indirect, of more than fifty (50) percent of: (i) the outstanding voting shares
or securities (representing the right to vote for the election of directors or
managing authority), or (ii) the ownership interests representing the right to
make decisions for such a corporation, company or other entity (as the case may
be in a partnership, joint venture or unincorporated association having no
outstanding shares or securities). However, any such corporation, company or
other entity shall be deemed to be a Related Company of such party only so long
as such ownership or control exists.

 

1.6 “Service” shall mean any manufacturing activity or design, or engineering
work IBM performs.

 

1.7 “Shipment Date” shall mean IBM’s estimated date of shipment.

 

2.0 AGREEMENT STRUCTURE

 

2.1 This Agreement consists of: (i) the Base Agreement which defines the basic
terms and conditions of the relationship between the parties; and (ii)
Attachments which specify the details of a specific work task. An Attachment may
include additional or differing terms and conditions, however such terms and
conditions apply only to that Attachment. Attachments also include any
specification documents agreed to by the parties applicable to the specific work
under that Attachment.

 

2.2 If there is a conflict among the terms and conditions of the various
documents, Attachment terms and conditions govern.

 

2.3 Except for Product part numbers, part number descriptions, prices and
quantities, purchase orders and acknowledgements will be used to convey
information only and any terms and conditions on those are void and replaced by
this Agreement.

 

2.4 Customer and its wholly owned subsidiaries may order under this Agreement.
Either party may include its other Related Companies under this Agreement by
written agreement with the other party.

 

2.5 For non-U.S. sales (sales for which IBM ships to Customer and Customer takes
title outside the U.S.), the contract of sale for Products purchased under this
Agreement will be between the IBM legal entity that will supply the Products
(“the Plant”) and Customer. It is agreed that all such orders will incorporate
the terms of this Agreement whether expressly referenced or not, and will only
be accepted subject to the terms of this Agreement. Orders will be accepted by
the Plant when it issues an acceptance document thereby creating the contract of
sale for the Products. IBM reserves the right to enforce the provisions of this
Agreement on behalf of the Plant.

 

2.6 For U.S. sales (sales for which IBM ships to Customer and Customer takes
title within the U.S.), the contract of sale for Products purchased under this
Agreement will be between IBM and Customer.

 

2.7 Any purchase order submitted by Customer during the term of this Agreement
(whether or not it references this Agreement) for Products, Prototypes, or
Services from IBM’s Microelectronics Division shall be subject to and governed
by the terms and conditions of this Agreement, unless there is another signed,
written agreement in place between IBM and Customer with respect to the subject
matter of the purchase order. The foregoing shall be in effect regardless of
whether Customer and IBM have executed any Attachment specific to the Products,
Prototypes, or Services ordered. If no such Attachment has been executed, then
the terms of the Attachment most recently executed by Customer and IBM shall
control, except with respect to those matters which are uniquely applicable to
the specific Product,

 

[***] CONFIDENTIAL TREATMENT REQUESTED BY MICROTUNE, INC.



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIALS HAVE BEEN OMITTED FROM THIS EXHIBIT PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.

 

Signature Version   Page 3 of 8

 

Prototype or Service in question (such as specific NRE charges, Product pricing,
specific Items and deliverables, Product names and descriptions, Purchase Order
Lead Times, and demand forecasts).

 

3.0 ORDER AND DELIVERY

 

3.1 Customer shall order Products, Prototypes and Services by issuing written
purchase orders, which are subject to acceptance by IBM. [***] Purchase orders
must be received by IBM in advance, with at least the Purchase Order Lead Time
specified in the applicable Attachment. [***] In the event that IBM agrees to
accommodate Customer’s request for expedited processing, IBM will notify
Customer of the associated expedite fees, if any.

 

3.2 Customer is responsible for all freight and duty charges from IBM’s shipping
location. Title and risk of loss pass to the Customer upon tender to the carrier
for shipment to the Customer.

 

3.3 Customer may authorize its subcontractors to purchase Products from IBM at
any time upon reasonable prior written notice to IBM. Customer shall provide IBM
with written authorization to sell to each such subcontractor. Such
authorization shall state the name and address of the authorized subcontractor
and the specific Product(s) that Customer authorizes such subcontractor to
purchase.

 

IBM may perform credit reviews of any subcontractor and based on the credit
reviews, or for any other reason, IBM shall have the right to not sell Product
to such subcontractor or to sell Product to such subcontractor under
cash-in-advance, letter of credit or other payment terms, in IBM’s sole
discretion. IBM reserves the right to require each subcontractor to agree, in
writing, to separate terms and conditions for the purchase of Product before IBM
will accept its purchase orders. IBM agrees to offer Customer’s subcontractors
the same prices, warranty and cancellation terms for Products that have been
agreed upon by IBM and Customer. Customer agrees to guarantee its
subcontractor’s performance under such agreement. Nothing herein prevents IBM
from terminating any such agreement with a subcontractor in accordance with such
agreement’s terms and conditions, and Customer shall not have any rights as
against IBM with respect to IBM’s sales to any subcontractors and Customer shall
not be a third party beneficiary of any such agreement.

 

Upon sixty (60) days prior written notice, Customer may provide IBM with notice
that a subcontractor is no longer authorized to purchase Product under this
Agreement, provided that (1) any remedy Customer may be entitled to or seek
resulting from any shipments to any such withdrawn subcontractor shall be
between Customer and its subcontractor and shall not involve or otherwise affect
IBM and (2) in the event of such a withdrawal, Customer will either cancel any
open orders and pay any applicable cancellation charges or accept delivery of
and pay for any Products then being manufactured by IBM for the subcontractor.

 

4.0 CUSTOMER’S RESPONSIBILITIES

 

Customer represents and warrants that:

 

4.1 Products will be: (1) integrated or incorporated into systems sold under
Customer’s logo or trade name or as otherwise specified by IBM in an order
confirmation; or (2) distributed in incidental additional quantities for use as
service or upgrade parts in systems Customer has sold. Customer may also use up
to 5% of the Products internally.

 

4.2 Customer will not use any Products, Prototypes or Services acquired
hereunder, or sell or transfer such Products, Prototypes or Services to any
others including civilian end users for use, in conjunction with medical devices
or military or nuclear applications.

 

4.3 Customer will keep suitable records to show compliance with this Agreement.
At IBM’s request, Customer will demonstrate to IBM that Customer has fully
complied with the Agreement’s terms.

 

4.4 Customer will not: make any representations or warranties about IBM or the
Products, Prototypes or Services other than those IBM specifically authorizes in
writing. Neither party shall take any action or make any commitment in the other
party’s name.

 

 

[***] CONFIDENTIAL TREATMENT REQUESTED BY MICROTUNE, INC.



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIALS HAVE BEEN OMITTED FROM THIS EXHIBIT PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.

 

Signature Version   Page 4 of 8

 

5.0 CANCELLATION AND RESCHEDULING

 

5.1 It is IBM’s objective to fill any order it accepts. However, notwithstanding
any other provision of the Agreement, in the event that IBM becomes aware that
its ability to supply Product is constrained, IBM [***] may as IBM deems
reasonable, reduce quantities or delay shipments to Customer. [***]

 

5.2 Customer may cancel or reschedule an order only upon prior written notice to
IBM. In the event of a cancellation or reschedule which exceeds the rescheduling
rights set forth in an applicable Attachment, Customer shall pay the quoted
price for Products, Prototypes and/or Services delivered or ready for shipment
and the cancellation charges set forth in the applicable Attachment.

 

5.3 Customer agrees that if Customer decreases the total quantity of an order
that has a unit price based on an agreed to quantity Customer will pay an
applicable higher unit price for previous shipments and for new shipments.

 

6.0 PAYMENT

 

6.1 Prices shall be as set forth in an applicable Attachment. IBM shall invoice
Customer after the Products or Prototypes have been shipped or the Services
provided. Customer shall pay the full amount of the invoice within thirty (30)
days of the invoice date, provided however, that IBM shall have the right, in
its sole discretion, to require payment before shipment or payment via letter of
credit. IBM may stop shipments to Customer if Customer does not comply with
applicable credit terms or limits or this Agreement until such time as Customer
is able to meet its obligations hereunder (subject to IBM’s termination rights
in Section 13.1). Late payment of invoices may be assessed a charge equal to the
lesser of 1.5% per month of the balance due or the statutorily allowed maximum
rate of interest in accordance with the laws of the State of New York.

 

7.0 TAXES

 

7.1 Customer is responsible for all taxes related to Products, Prototypes and
Services except for taxes based on IBM’s net income.

 

8.0 LIMITED WARRANTY

 

8.1 IBM warrants all Products to be free from defects in material and
workmanship for a period of thirty (30) days from date of shipment unless
otherwise stated in an Attachment applicable to such Products. Customer
acknowledges that the functionality of Products is contingent on Customer’s
designs and, therefore, such warranty does not apply to the functionality of
Products fabricated under this Agreement. IBM warrants Services will be
performed using reasonable care and skill.

 

8.2 IBM’s sole liability and Customer’s sole remedy for breach of warranty shall
be limited as stated in this Section 8 and Section 12, and in applicable
Attachments.

 

8.3 If Customer claims that any Products are nonconforming, Customer shall (1)
promptly notify IBM in writing of the basis for such nonconformity; (2) follow
IBM’s instructions for return of the Products; and (3) at IBM’s request, return
the Products freight collect to the IBM designated location. Unless otherwise
agreed to by the parties, Customer will not return such Products to IBM more
frequently than once per week.

 

8.4 If IBM determines such Products do not meet warranty, IBM will, at its
option, repair or replace the Products or issue a credit at the most recent
price. If IBM replaces the Products, the returned Products become IBM’s
property. This warranty does not cover Products that are defective because of
accident. abuse, misuse, negligence, modification, improper maintenance, removal
or alteration of labels by Customer or a third party, failure caused by a
product which IBM did not provide or for which IBM is not responsible, or use or
storage in other than its specified operating environment.

 

8.5 This warranty is not transferable. No course of dealing, course of
performance, usage of trade, or description of Product, Prototype or Service
shall be deemed to establish a warranty, express or implied.

 

 

[***] CONFIDENTIAL TREATMENT REQUESTED BY MICROTUNE, INC.



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIALS HAVE BEEN OMITTED FROM THIS EXHIBIT PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.

 

Signature Version   Page 5 of 8

 

8.6 ALL PROTOTYPES ARE PROVIDED “AS IS” WITHOUT WARRANTY OR INDEMNIFICATION OF
ANY KIND BY IBM.

 

8.7 THE FOREGOING WARRANTIES ARE CUSTOMER’S EXCLUSIVE WARRANTIES AND REPLACE ALL
OTHER WARRANTIES OR TERMS, EXPRESS OR IMPLIED, INCLUDING THE WARRANTY OF
NONINFRINGEMENT AND THE IMPLIED WARRANTIES OR TERMS OF MERCHANTABILITY, FITNESS
OR USAGE FOR PARTICULAR PURPOSE, AND SATISFACTORY QUALITY.

 

9.0 INTELLECTUAL PROPERTY AND INDEMNIFICATION

 

9.1 [***] IBM has no obligation hereunder unless Customer (1) promptly notifies
IBM, in writing, of the charge of infringement; (2) allows IBM to control and
cooperates with IBM, at IBM’s expense, in the defense and any related settlement
activities; and (3) upon the written request of IBM either: (a) allows IBM to
modify or replace the Product, or (b) returns the Product to IBM for a credit
equal to the purchase price paid by Customer to IBM for the Product. If such a
claim is made or appears likely to be made [***] Customer agrees that IBM may,
in IBM’s sole discretion: [***] (2) modify the Product; (3) replace the Product;
or (4) require return of the Product for a credit equal to the purchase price
paid by Customer to IBM for the Product. IBM has no obligation regarding any
claim of infringement to the extent such claim is based on any of the following:
(1) Items; (2) Customer’s modification of a Product or Service; (3) the
combination, operation, or use of a Product with any product, data, or
apparatus; (4) anything Customer provides which is incorporated into a Product;
(5) IBM’s manufacture or modification of a Product in compliance with Customer’s
written requirements; (6) the use of a Product in other than its specified
operating environment; (7) the use or distribution of a Product by Customer in a
country in violation of U.S. export laws; or (8) infringement by a non-IBM
product alone, as opposed to its combination with Products IBM provides to
Customer as a system. For such claims for which IBM has no obligation to
indemnify Customer hereunder, Customer agrees to indemnify, defend, and hold
harmless IBM against all money damages and costs resulting from any claim that
any Product or Service infringes a patent or copyright of a third party provided
that IBM (1) promptly notifies Customer, in writing, of the charge of
infringement and (2) allows Customer to control and reasonably cooperates with
Customer, at Customer’s expense, in the defense and any related settlement
activities The foregoing states the entire obligation and exclusive remedy of
IBM and Customer regarding any claim of patent or copyright infringement
relating to any Product sold or Service provided.

 

9.2 Customer warrants that it has the necessary rights to all Items supplied to
IBM hereunder and that to the best of Customer’s knowledge no part of such Items
infringes any intellectual property rights of any third party.

 

10.0 LICENSE

 

10.1 Except to the extent that IBM shall be entitled to any implied licenses
which enable it to perform its obligations under the terms of this agreement, no
license, immunity or other right is granted herein to IBM or Customer whether
directly or by implication, estoppel or otherwise, with respect to any patent,
trademark, copyright, mask work, trade secret, utility model, know-how, or other
intellectual property rights.

 

11.0 TRADEMARK

 

11.1 Nothing in this Agreement grants either party any rights to use the other
party’s trademarks or trade names, directly or indirectly, in connection with
any product, prototype, service, promotion, publication or publicity without
prior written approval of the other party or trademark owner.

 

 

[***] CONFIDENTIAL TREATMENT REQUESTED BY MICROTUNE, INC.



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIALS HAVE BEEN OMITTED FROM THIS EXHIBIT PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.

 

Signature Version   Page 6 of 8

 

12.0 LIMITATION OF LIABILITY

 

12.1 IBM’s sole and total liability and Customer’s sole remedy for any and all
causes of action shall be limited to actual direct damages not exceeding the
applicable price paid to IBM by the Customer for the specific Products,
Prototypes and/or Services that caused the damages and that are the subject
matter of, and directly related to, the cause of action. This limitation will
not apply to claims by Customer for bodily injury (including death) or damage to
real or tangible personal property caused by the Products, Prototypes and/or
Services and for which IBM is legally liable.

 

12.2 Neither party shall be entitled to any special, indirect, incidental,
economic, consequential or punitive damages, including lost profits, based on
any breach or default of the other party, even if such other party has been
informed of their possibility, including those arising from infringement or
alleged infringement of any patent, trademark, copyright, mask work, or other
intellectual property rights. In addition, IBM will not be liable for any loss
or damage to any records or data, or for any claim based on any third party
claim except those described in the last sentence in Section 12.1 above.

 

13.0 TERMINATION

 

13.1 If either party materially breaches a term of this Base Agreement or an
Attachment, the other party may, at its option, terminate this Agreement or any
or all Attachments provided the party in breach is given written notice and
fails to cure such breach within 30 days or immediately in the event of (i)
insolvency, dissolution or liquidation by or against either party, (ii) any
assignment of either party’s assets for the benefit of creditors, (iii) any act
or omission of an act by a party demonstrating its inability to pay debts
generally as they become due, (iv) any transfer of substantially all of either
party’s business or assets to a third party. If IBM has a reasonable basis to
believe any of the Items infringe an intellectual property right of any third
party, [***].

 

13.2 If IBM terminates this Agreement or an Attachment pursuant to Section 13.1,
IBM shall be entitled to treat any or all applicable outstanding purchase orders
as if cancelled by Customer and Customer shall pay (i) all applicable IBM
procurement costs, (ii) the quoted price applicable for any affected Products,
Prototypes and/or Services delivered or ready for shipment, and (iii) the
cancellation charges set forth in the applicable Attachment or Attachments.
Monies owing IBM shall become immediately due and payable.

 

13.3 If Customer terminates this Agreement or an Attachment pursuant to Section
13.1, IBM will fill all applicable previously accepted purchase orders for
Products, but IBM shall not be obligated to accept further applicable purchase
orders after receiving notice.

 

13.4 This Base Agreement will continue after its termination or expiration with
respect to any Attachments already in place until they expire, are terminated or
completed. Provided that no monies are due IBM, applicable Items shall be
disposed of as directed by Customer in writing at Customer’s expense after a
termination or expiration.

 

14.0 EXPORT REGULATIONS

 

14.1 Regardless of any disclosure made by Customer to IBM of an ultimate
destination of Products, Prototypes and technical data, Customer will not export
either directly or indirectly any Product, Prototype or technical data, or any
system incorporating them, without first obtaining all required licenses and
permits from all relevant government agencies and departments. Customer must
disclose to IBM in writing any intention to export any Products, Prototypes and
technical data and ultimate destination at time of order. In addition, Customer
warrants that Products and Prototypes are not for space or missile use, do not
contain encryption, and do not relate to radiation hardened design, circuitry,
manufacturing or testing.

 

14.2 Whenever IBM arranges for export or import, with respect to all relevant
governmental and administrative authorities, including the United States and
European Union, Customer: (1) recognizes that IBM may not know or have reason to
know the intended function of Customer’s products and technical data and must
rely on Customer to provide correct information for export and import of
Products, Prototypes and technical data, (2) agrees to provide all information
necessary to determine all relevant export authorizations and to export and
import the Products, Prototypes and technical data, including as applicable the
Export Classification Control Number (ECCN) and subheadings, and (3) agrees to
assist

 

[***] CONFIDENTIAL TREATMENT REQUESTED BY MICROTUNE, INC.



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIALS HAVE BEEN OMITTED FROM THIS EXHIBIT PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.

 

Signature Version   Page 7 of 8

 

with obtaining any required licenses and authorizations for export and import of
Products, Prototypes and technical data and with making any required filings.
Customer shall be fully responsible for the correctness of information provided
by Customer and any use of it to comply with applicable regulations.

 

14.3 FAILURE TO COMPLY WITH THE EXPORT REGULATIONS PROVISIONS ABOVE SHALL VOID
ALL WARRANTIES PROVIDED BY IBM HEREIN WITH RESPECT TO SUCH EXPORTED PRODUCTS
ONLY.

 

 

15.0 NOTICES

 

15.1 All communications and notices between the parties concerning this
Agreement shall be given to the appropriate individual listed in the applicable
Attachment and shall be deemed sufficiently made on the date personally served
or sent via mail, facsimile or electronic data interchange. Communication by
facsimile or electronic data interchange is acceptable as a “writing”. The
autographs of representatives of the parties, as received by facsimile or
electronic data interchange, shall constitute “original” signatures.

 

16.0 INDEPENDENCE OF ACTION

 

16.1 Each party agrees that this Agreement will not restrict the right of either
party to enter into agreements with other parties for same or similar work, or
to make, have made, use, sell, buy, develop, market or otherwise transfer any
products or services, now or in the future, so long as confidential information
is not disclosed. IBM shall not sell, market or otherwise transfer to any third
party any Products using the trademark or trade name of Customer without
Customer’s prior written consent.

 

17.0 GENERAL

 

17.1 With the exception of the terms and conditions of this Agreement, no
information exchanged between the parties shall be considered confidential. Any
exchange of confidential information must be made under a separate
confidentiality agreement signed by the parties. Neither party shall disclose
the terms or conditions of this Agreement without the other party’s prior
written approval.

 

17.2 Each party shall comply, at its own expense, with all applicable United
States (local, state and federal), European Economic Union, and other country or
country group laws and regulations, and shall procure all licenses and pay all
fees and other charges required thereby.

 

17.3 Except for Customer’s obligation to pay, neither party will be responsible
for failing to perform under this Agreement for acts of God, natural disasters,
or other similar causes beyond its reasonable control. [***]

 

17.4 The validity, construction, and performance of this Agreement will be
governed by the substantive laws of the State of New York, United States as
though this Agreement were executed in and fully performed within the State of
New York. The United Nations Convention on Contracts for the International Sale
of Goods shall not apply to this Agreement. Neither party will bring a legal
action against the other more than one (1) year after the cause of action arose,
except for actions for non-payment or to enforce intellectual property rights.
Both parties waive the right to a jury trial in any dispute arising out of this
Agreement. [***] The parties hereby consent to the personal jurisdiction of any
such court and to service of process in the manner provided for the giving of
notices pursuant to this Agreement in such jurisdictions. [***]

 

17.5 [***]

 

17.6 No delay or failure by either party to act in the event of a breach or
default hereunder shall be construed as a waiver of that or any subsequent
breach or default of any provision of this Agreement.

 

17.7 If any part, term or provision of this Agreement is declared unlawful or
unenforceable by a court of competent jurisdiction, the remainder of this
Agreement shall remain in full force and effect.

 

17.8 The headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.

 

17.9 All notices shall be in writing, sent in a manner that generates a reliable
written or electronic receipt, and addressed to the attention of the individual
signatories of this Agreement on behalf of the parties, unless either party
specifies otherwise in an Attachment that notices for specific Products should
be sent to the attention of a different addressee.

 

[***] CONFIDENTIAL TREATMENT REQUESTED BY MICROTUNE, INC.



--------------------------------------------------------------------------------

CONFIDENTIAL MATERIALS HAVE BEEN OMITTED FROM THIS EXHIBIT PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.

 

Signature Version   Page 8 of 8

 

17.10 Any terms of this Agreement which by their nature extend beyond expiration
or termination of this Agreement shall remain in effect until fulfilled and
shall bind the parties and their legal representatives, successors, heirs and
assigns.

 

[***] CONFIDENTIAL TREATMENT REQUESTED BY MICROTUNE, INC.